Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “use” claims is not a claims to a “process, machine, manufacture of composition of matter” as required of the statute. See MPEP 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, the language “preferably several” appears which is not deemed clear and concise as it is unclear whether several film-like layers are employed or just one is employed. It is suggested that the language be changed eliminating the “preferably” language and making the use of several film-like layers a dependent claim.
In claim 3 on lines 4-5, the language “woven fabric or a preferably unidirectional non-crimp fabric” appears. For clarity purposes it is suggested that the word “preferably” be deleted as either a woven or a unidirectional non-crimp fabric are employed. In claim 3 on lines 7-8, the language “woven fabric or a preferably unidirectional unimpregnated non-crimp fabric” appears. For clarity purposes it is suggested that the word “preferably” be deleted as either a woven or a unidirectional unimpregnated non-crimp fabric are employed.
Claims 10 and 11 are indefinite as it is not clear what processing steps are claimed therein in the use of the core material. The exact scope of the use of the core is unknown in these claims as no clearly recited process steps are recited. See MPEP 2173.05(q).
In claim 12 on lines 3-4, the language “woven fabric or a preferably unidirectional non-crimp fabric” appears. For clarity purposes it is suggested that the word “preferably” be deleted as either a woven or a unidirectional non-crimp fabric are employed. In claim 12 on lines 6-7, the language “woven fabric or a preferably unidirectional unimpregnated non-crimp fabric” appears. For clarity purposes it is suggested that the word “preferably” be deleted as either a woven or a unidirectional unimpregnated non-crimp fabric are employed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent 7-31336 (machine translation included).
Japanese Patent ‘336 taught that one skilled in the art would have formed a curved laminated tube with a hollow mandrel 4 formed of water soluble polyvinyl alcohol resin. For claim 10, the mandrel 4 has deposited thereon fiber reinforced composite material which is subject to molding. As it pertains to claim 10, the claim appears to be reciting a finished composite beam which extends either as a cross beam or a longitudinal beam and the reference to Japanese Patent ‘336 taught the formation of a tubular composite structure and the language “of a frame of a bogie for a rail vehicle” is the intended use of the composite article which imparts little or no structure therein.
Allowable Subject Matter
Claims 1-8 and 12-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art failed to teach the use of a water soluble mandrel along with a reinforcing fiber which was employed in a process of consolidation with vacuum wherein after consolidation of the composite material one removed the water soluble core via wash out and removed the reinforcing fiber of the core after removal of the water soluble resin of the same as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746